Citation Nr: 1622146	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  07-39 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected left knee disability prior to May 1, 2011, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served on active duty from December 1969 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The procedural history of this case is a lengthy one, including multiple decisions and remands by the Board, the most recent of which was in December 2014.  Of particular import, the Veteran first testified at a Board hearing on April 26, 2011.  The Veteran testified at a second Board hearing on June 27, 2014, which hearing was held before a different Veterans Law Judge than the one who had held the April 2011 hearing.  In its December 2014 action, the Board noted that the law requires that a Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal; see 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2014), and that appeals can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members, see 38 U.S.C.A. § 7102(a) (2014).  The December 2014 decision was therefore rendered by a panel of three Veterans Law Judges.  The Veteran was also given the option of having a third hearing with a Veterans Law Judge who would be assigned to the panel to decide the appeal, but had expressly waived, on the record, his right to a third hearing.  

In March 2016, the Veteran and his representative were notified that one of the Veterans Law Judge before whom he had presented testimony was no longer employed at the Board.  The Veteran was informed that he could request another hearing before a different Veterans Law Judge and was notified that if he did not respond within 30 days from the date of that letter, the Board would assume he did not desire another hearing and would proceed accordingly.  In correspondence received on April 7, 2016, the Veteran stated that he did not wish to appear at another Board hearing.  Further, because the third Veterans Law Judge who participated in the December 2014 decision did not hold hearing in the case, the Board finds that the matter currently before it may be decided by the individual Veterans Law Judge before whom the Veteran testified in June 2014.
FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his service-connected left knee disability was as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment prior to May 1, 2011.


CONCLUSION OF LAW

The criteria for an award of TDIU were met prior to May 1, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  The regulation further provides, in pertinent part, that "[f]or the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: Disabilities of . . . one or both lower extremities, including the bilateral factor, if applicable."  Id.

When the percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled").  In this regard, the Board notes that neither the agency of original jurisdiction (AOJ) nor the Board is authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Rather, the regulation requires that once it is determined that a claimant who fails to meet the threshold percentage requirements listed in 38 C.F.R. 4.16(a) is unemployable due to his/her service-connected disabilities, the case is to be submitted to the Director of VA's Compensation Service for consideration of whether TDIU is warranted on an extraschedular basis.  38 C.F.R. § 4.16(b).  

By way of background, the Board notes that the Veteran has been in receipt of service-connected disability compensation for right and left knee disabilities, effective since November 11, 1972.  His right knee disability, currently characterized as chondromalacia, right patella, with total right knee replacement was evaluated as 10 percent disabling from November 11, 1972, to February 24, 2004; a 30 percent rating has been in effect since April 1, 2005.  (The Veteran was assigned a temporary 100 percent rating pursuant to 38 C.F.R. § 4.30 for the period from February 24, 2004, to April 1, 2005.)  

In the May 2007 rating decision from which this appeal stems, the RO assigned a temporary total evaluation for chondromalacia of the left patella with degenerative changes pursuant to 38 C.F.R. § 4.30 from February 2, 2007, to April 1, 2007; a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5260, was assigned thereafter.  The Veteran filed a notice of disagreement as to the RO's assignment of a 10 percent rating.  

In a November 2007 decision, the RO assigned a separate 10 percent evaluation under 38 C.F.R. § 4.71a, DC 5257, for a medial meniscal tear of the left knee, with instability, effective from April 1, 2007.  Thereafter, the Veteran underwent a total left knee arthroplasty in March 2010, and in May 2010, the RO assigned a 100 percent evaluation from March 2, 2010, to May 1, 2011, and a 30 percent evaluation under 38 C.F.R. § 4.71a, DC 5055, from May 1, 2011.  

In a July 2011 action, the Board framed the issues before it as (1) entitlement to a disability rating greater than 10 percent prior to March 2, 2010, for chondromalacia of the left patella with degenerative changes under DC 5010-5260; (2) entitlement to a disability rating greater than 10 percent from April 1, 2007, for medial meniscal tear with instability of the left knee under DC 5257; (3) entitlement to a disability rating greater than 30 percent from May 1, 2011, for status-post total arthroplasty of the left knee under DC 5055, and (4) entitlement to a TDIU, noting that during his April 2011 Bord hearing, the Veteran had stated that he had been unable to work at all since February 2009 on account of his knee problems, see Rice v. Shinseki, 22 Vet. App. 447 (2009).  The matters were remanded for further development and were again before the Board in December 2014.

In its December 2014 decision, the Board denied entitlement to a disability rating 10 percent from April 1, 2007, for medial meniscal tear with instability of the left knee under DC 5257, but granted entitlement to a disability rating of 20 percent prior to March 2, 2010, for chondromalacia of the left patella with degenerative changes under DC 5010-5260.  The Board did not assign an effective date for its award of a 20 percent rating under DC 5010-5260, but rather, left open that determination for the AOJ to address in the first instance.  The Board also awarded a disability rating of 60 percent from May 1, 2011, for status-post total arthroplasty of the left knee DC 5055.  Lastly, the Board awarded a TDIU, effective from May 1, 2011, and remanded the issue of entitlement to TDIU prior to May 1, 2011, for referral to the Director of the Compensation Service in accordance with 38 C.F.R. § 4.16(b) for consideration of whether TDIU is warranted on an extra-schedular basis prior to May 1, 2011.

On remand, the RO effectuated the Board's grant of higher ratings, to include the award of a TDIU, and assigned an effective date of April 1, 2007, for the award of a 20 percent rating for chondromalacia of the left patella with degenerative changes under DC 5010-5260.  The RO also discontinued the Veteran's 10 percent rating under DC 5257, effective from March 2, 2010, finding that it was clearly and unmistakably erroneous to continue that rating after the Veteran had undergone a total left knee arthroplasty, which surgery had occurred on March 2, 2010.  The RO noted that its discontinuance of the Veteran's 10 percent rating under DC 5257 did not result in a reduction of his overall combined disability evaluation.  The Veteran did not disagree with any aspect of the January 2015 rating decision.

Regarding entitlement to TDIU on an extraschedular basis, that matter was referred to the Director for consideration.  In February 2015, the Director considered the evidence regarding the Veteran's employability and determined that the evidence failed to show that the Veteran would be unemployable due solely to his service-connected disabilities.  The Director thus denied TDIU on an extraschedular basis.  A supplemental statement of the case (SSOC) was issued the following month and the issue of entitlement to TDIU prior to May 1, 2011, was thereafter returned to the Board.

As noted above, in its December 2014 decision, the Board determined that the criteria for a 20 percent rating under DC 5010-5260 for chondromalacia of the left patella with degenerative changes were met prior to March 2, 2010.  The RO then assigned an effective date of April 1, 2007, for that award.  By virtue of those actions, effective from April 1, 2007, to March 2, 2010, the date upon which a temporary total rating went into effect, the Veteran was in receipt of following ratings pertaining to his knees: (1) a 30 percent rating for chondromalacia, right patella; (2) a 20 percent rating for chondromalacia, left patella; and (3) a 10 percent rating for a medial meniscus tear, left knee.  The Veteran's knee disabilities are to be considered one disability for purposes of determining whether the threshold rating requirements for an award of a TDIU have been met.  38 C.F.R. § 4.16(a).  Using the combined ratings table, the combined value for the first two disabilities, rated as 30 and 20 percent disabling, is 44 percent, which combined with a 10 percent rating results in a rating of 50 percent.  See 38 C.F.R. § 4.25 (2015).  Application of the bilateral factor then adds an additional 5 percent, bringing the Veteran's combined total rating for his service-connected knee disabilities to 55 percent.  See 38 C.F.R. § 4.26 (2015).  The combined ratings table provides that the combined value will then be converted to the nearest degree divisible by 10, and combine values ending in 5 will then be adjusted upwards.  38 C.F.R. § 4.25.  Thus, although not entirely clear from the text of 38 C.F.R. § 4.16(a) itself, it would seem that the threshold rating requirements for an award of TDIU in accordance with 38 C.F.R. § 4.16(a) have now been met since April 1, 2007.  See Gary v. Brown, 7 Vet. App. 229, 231 (1994) (finding that the veteran satisfied the regulatory schedular criteria for consideration of a TDIU by rounding his combined rating of 56 percent for disabilities resulting from a single accident to 60 percent).

Regardless, however, of whether the Veteran meets the schedular rating requirements for an award of a TDIU as of April 1, 2007, the Board finds that, when reasonable doubt is resolved in favor of the Veteran, it is as likely as not that the Veteran was unemployable prior to May 1, 2011.  Notably, at the time of an April 2007 VA examination, the Veteran complained primarily of left knee pain, aggravated by prolonged walking, standing, lifting, and climbing ladders.  He reported being able to stand or walk for up to two hours, before needing to sit down due to severe left knee pain.  He also reported working 32 hours a week at Wal-Mart in the garden department.  The Board notes, however, that a VA treatment record dated in February 2007 indicates that the Veteran had had left knee arthroscopic surgery the week prior and that the Veteran had been released from his job at Wal-Mart due to inability to lift, climb, and bend in order to perform his duties.  A VA treatment report dated in August 2007 noted that Veteran reported with complaints of increased left knee pain on account of a twisting injury sustained the month prior while working.  The Veteran reported that since returning to work, he had had more discomfort due to prolonged standing, walking, climbing, and bending.  The Veteran was noted to have crepitation.  In September 2007, the Veteran reported that he had been fired from his job on account of his work restrictions.  The Veteran was seen for a physical therapy consultation in October 2007.  At that time, he complained of weakness, grinding, and stiffness in the left knee.  Functional limitations were noted to be bending and climbing ladders.  

The Veteran was again evaluated in October 2007.  He reported continued left knee pain since his February 2007 surgery.  He also indicated swelling, locking, and use of a cane, but denied use of a brace.  It was noted that he had worked for 30 years in maintenance at a navy base, but had retired in 2003 on account of knee pain.  He also reported that he had lost his job at Wal-Mart the previous month due to inability to lift, climb, and bend in order to perform his duties.  

As discussed in the Board's December 2014 decision awarding a TDIU effective from May 1, 2011, upon examination in 2013, the VA examiner opined that the Veteran's left knee condition would prevent employment that required bending, kneeling, squatting, and/or climbing.  She also indicated that he would require frequent breaks from prolonged standing or walking, but opined that the Veteran's left knee disability would not impact sedentary employment.  Notably, however, the examiner indicated earlier in the examination report that the Veteran's left knee disability would interfere with sitting, standing, and weight-bearing.  In opining that the Veteran would be able to engage in sedentary employment, the examiner did not discuss her earlier indication that the Veteran's left knee disability would in fact interfere with sedentary activity such as sitting.  The Board also pointed out that it did not appear as though the examiner's opinion regarding employability was based on consideration of the Veteran's education and occupational experiences, which thus undermined its probative value as it is not clear that the Veteran is suited for sedentary employment.

Given the evidence of record, to include the Board's previous decision awarding a TDIU, the Board finds that although the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  Overall, the Board finds that the Veteran's disability picture, especially with regard to the occupational impact of his service-connected left knee disability, is not so vastly different pre- and post-May 1, 2011, such that a different conclusion should be reached regarding the Veteran's ability to engage in substantially gainful employment prior to that date.  Accordingly, based on the evidentiary posture that suggests that the Veteran would not be able to engage in substantially gainful employment consistent with his education and occupational experiences due to his left knee disability, the Board resolves reasonable doubt in favor of the Veteran and concludes that the criteria for an award of TDIU were met prior to May 1, 2011.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.16(a), (b) (2014).

The Board has considered whether the issue of entitlement to special monthly compensation (SMC) has been raised within the context of this appeal, but finds that it has not.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (noting VA's policy to consider SMC where applicable).  In this regard, the Board notes that the Veteran has several periods of time during which he was assigned a temporary total rating for a period of convalescence following surgeries related to his knee disabilities.  For purposes of 38 U.S.C.A. § 1114(s), which pertains to the payment of SMC where a "veteran has a service-connected disability rated as total, and [] has additional service-connected disability or disabilities independently ratable at 60 percent or more," the independently ratable disability or disabilities must involve "different anatomical segments or bodily systems."  38 C.F.R. § 3.350(s) (2015).  Here, the Veteran is being awarded a TDIU due to disabilities of his left knee.  Accordingly, the extent that the Veteran's award of TDIU could establish a "disability or disabilities independently ratable at 60 percent or more," because the temporary total ratings also pertain to his knee disabilities, the facts of this case do not raise a question as to whether the Veteran may be entitled to SMC at the 38 U.S.C.A. § 1114(s) rate, as the temporary total ratings and the Veteran's award of a TDIU all pertain to the same anatomical segments or bodily system.


ORDER

Entitlement to a schedular TDIU rating based on left knee disability is granted prior to May 1, 2011, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


